department of the treasury int ernal revenue service washington d c date number release date uilc cc dom it a spr-106427-00 memorandum for jack holstein innocent spouse program manager op ex is attn jan boatright from lewis j fernandez deputy assistant chief_counsel income_tax accounting cc dom it a subject abatements under sec_6015 this is in response to your request for advice which was received via an e-mail dated date regarding the abatement of a liability when relief from joint_and_several_liability is granted under sec_6015 issue should a joint liability be abated when one spouse is relieved of the liability under sec_6015 and the other spouse has been discharged in bankruptcy is deceased and has no estate or has entered into an offer_in_compromise conclusion the treatment of a joint liability with respect to one spouse does not affect the treatment of the joint liability with respect to the other spouse if one spouse receives relief from joint_and_several_liability under sec_6015 then the liability is abated with respect to that spouse when the joint liability is moved from the joint master_file mf account to the individual nonmaster file nmf account of the nonrequesting spouse if the liability has already been abated with respect to the nonrequesting spouse then the liability is completely abated when the requesting spouse receives relief however the determination of whether a nonrequesting spouse’s liability should be abated will not change based on whether the requesting spouse receives relief from joint_and_several_liability law and analysis spr-106427-00 first we will discuss the issue of abatement of the liability when a spouse is discharged in bankruptcy is deceased and has no estate or has entered into an offer_in_compromise and then we will discuss the issue of abatement of liability when a requesting spouse receives relief under sec_6015 abatement in bankruptcy decedents’ estates and offers in compromise sec_6404 addresses the subject of abatement of a tax_liability sec_6404 provides that the secretary is authorized to abate the unpaid portion of the assessment of any_tax or liability associated with the tax which is either excessive in amount assessed after the expiration of the applicable_period of limitations or erroneously or illegally assessed in addition sec_6404 provides that the secretary is authorized to abate the unpaid portion of the assessment of any_tax if the secretary determines under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due the procedures regarding abatement of tax assessments with respect to bankruptcy discharges decedent’s estates and offers in compromise are different with respect to bankruptcy the service has specific manual procedures for adjusting tax_liabilities that have been discharged in bankruptcy it is important to understand that when a debtor receives a discharge of tax debts in bankruptcy such discharge only precludes the service from collecting the tax as a personal liability of the debtor see b c b the discharge does not preclude the service from collecting the tax from specific assets either assets which are property of the estate available for distribution to creditors or exempt or abandoned property to which a federal_tax_lien attaches see b c sec_522 thus the manual directs that before adjusting any discharged liabilities the service must ensure that there are no assets against which the service can collect the factors to be considered by the service before making adjustments to liabilities as a result of a bankruptcy discharge are discussed in irm through these manual provisions permit the service to make appropriate adjustments to a taxpayer’s account if the tax_liability has been discharged as a result of the bankruptcy case and a determination has been made that there is no collection potential any such adjustment arguably constitutes an abatement of the tax_assessment pursuant to the authority of sec_6404 in contrast the procedures for decedent’s estates do not appear to provide for abating the tax_assessment if the service determines that a tax_liability is not collectible because there are no assets in the decedent’s estate from which to collect a closing code is input into the account which reports the tax_assessment as currently not collectible this has the effect of removing the assessment from the active collection inventory irm spr-106427-00 with respect to offers in compromise when the offer is fully paid including paying any deferred installment payments and completing the terms of any collateral agreements the tax_liabilities are adjusted to zero and the offer file is closed irm however the form_656 offer requires the taxpayer to file returns and pay taxes for five years after acceptance of the offer or until the offered amount is paid in full whichever is longer form_656 revised item d breach of this future tax compliance provision permits the service to reinstate the original tax_liability item o see irm due to the possible reinstatement of the original tax_liability the initial adjustment after full payment of the offer is not considered an actual abatement of the tax_assessment abatement in sec_6015 relief from joint_and_several_liability cases when a requesting spouse is granted relief from joint_and_several_liability under sec_6015 the requesting spouse is no longer liable for the joint tax_liability to reflect this determination the service moves the portion of the assessment from which the requesting spouse was relieved to the nonrequesting spouse’s nonmaster file nmf account the amount of any assessment for which the spouses remain jointly and severally liable remains on the joint master_file mf account the joint mf account reflects a reduced liability in accordance with the sec_6015 determination for example if the service determines that the requesting spouse should be relieved of all of the joint liability then the joint mf account would reflect dollar_figure liability and the entire liability would be moved to the nonrequesting spouse’s nmf account consequently to the extent that the requesting spouse has been relieved of joint_and_several_liability an assessment against the requesting spouse in excess of the redetermined amount is excessive for purposes of sec_6404 as such the service has the authority to abate this excessive liability with respect to the requesting spouse ie the portion of the liability that the requesting spouse no longer owes abatement when both spouses are relieved of liability the treatment of the assessment with regard to one spouse is not affected by the treatment of the assessment with regard to the other spouse the normal collection procedures for accounts where a nonrequesting spouse was discharged in bankruptcy or where the nonrequesting spouse’s account is in currently not collectible or other inactive status do not change because the requesting spouse’s liability was abated under sec_6015 for example if the nonrequesting spouse’s liability was abated due to a bankruptcy discharge or a completed offer_in_compromise and the requesting spouse’s entire liability was abated due to a determination of full relief under sec_6015 then the entire joint liability would be abated however if the requesting spouse’s entire liability is abated due to a determination of full relief under sec_6015 and the nonrequesting spr-106427-00 spouse is deceased and the estate has no assets then the liability remains on the nonrequesting spouse’s nmf account in currently not collectible status if you have any additional questions regarding the sec_6015 aspects of this memorandum please contact bridget finkenaur pincite6 if you have any additional questions regarding the collection aspects of this memorandum please contact mitch hyman pincite0 by judith m wall chief branch
